 



Exhibit 10.1
This Credit Agreement has been filed to provide investors with information
regarding its terms. It is not intended to provide any other factual information
about the Tennessee Valley Authority. The representations and warranties of the
parties in this Credit Agreement were made to, and solely for the benefit of,
the other parties to this Credit Agreement. The assertions embodied in the
representations and warranties may be qualified by information included in
schedules, exhibits or other materials exchanged by the parties that may modify
or create exceptions to the representations and warranties. Accordingly,
investors should not rely on the representations and warranties as
characterizations of the actual state of facts at the time they were made or
otherwise.

 



--------------------------------------------------------------------------------



 



 
 
FALL MATURITY CREDIT AGREEMENT
Dated as of May 17, 2006

Among
TENNESSEE VALLEY AUTHORITY,
as the Borrower
BANK OF AMERICA, N.A.,
as Administrative Agent
BANK OF AMERICA, N.A.,
as a Lender
and
THE OTHER LENDERS PARTY HERETO
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    13  
1.03 Accounting Terms
    14  
1.04 Times of Day
    14  
ARTICLE II THE COMMITMENTS AND LOANS
    14  
2.01 Loans
    14  
2.02 Borrowings, Conversions and Continuations of Loans
    14  
2.03 Prepayments
    15  
2.04 Termination or Reduction of Aggregate Commitments; Availability
    16  
2.05 Repayment of Loans
    17  
2.06 Interest
    17  
2.07 Commitment Fee
    17  
2.08 Computation of Interest and Fees
    18  
2.09 Evidence of Debt
    18  
2.10 Payments Generally; Administrative Agent’s Clawback
    18  
2.11 Sharing of Payments by Lenders
    19  
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    20  
3.01 Taxes
    20  
3.02 Illegality
    22  
3.03 Inability to Determine Rates
    22  
3.04 Increased Costs
    23  
3.05 Compensation for Losses
    24  
3.06 Mitigation Obligations; Replacement of Lenders
    24  
3.07 Survival
    25  
ARTICLE IV CONDITIONS PRECEDENT TO LOANS
    25  
4.01 Conditions to Closing
    25  
4.02 Conditions to all Loans
    26  
ARTICLE V REPRESENTATIONS AND WARRANTIES
    26  
5.01 Existence, Qualification and Power
    26  
5.02 Authorization; No Contravention
    26  
5.03 Governmental Authorization; Other Consents
    27  
5.04 Binding Effect
    27  
5.05 Financial Statements; No Material Adverse Effect
    27  
5.06 Litigation
    27  
5.07 No Default
    28  
5.08 Ownership of Property; Liens
    28  
5.09 Environmental Compliance
    28  
5.10 Payment of Governmental Charges
    28  
5 11 ERISA Compliance
    28  
5.12 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act
    29  
5 13 Disclosure
    29  
5 14 Compliance with Laws
    30  
ARTICLE VI AFFIRMATIVE COVENANTS
    30  
6.01 Financial Statements
    30  
6.02 Certificates; Other Information
    30  
6.03 Notices
    31  

i



--------------------------------------------------------------------------------



 



         
6.04 Payment of Obligations
    32  
6.05 Preservation of Existence, Etc.
    32  
6.06 Maintenance of Properties
    32  
6.07 Maintenance of Insurance
    32  
6.08 Compliance with Laws
    32  
6.09 Books and Records
    33  
6.10 Inspection Rights
    33  
6.11 Use of Proceeds
    33  
ARTICLE VII NEGATIVE COVENANTS
    33  
7.01 Liens
    33  
7.02 Indebtedness
    33  
7.03 Fundamental Changes; Subsidiaries
    34  
7.04 Change in Nature of Business
    34  
7.05 Use of Proceeds
    34  
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
    34  
8.01 Events of Default
    34  
8.02 Remedies Upon Event of Default
    36  
8.03 Application of Funds
    37  
ARTICLE IX ADMINISTRATIVE AGENT
    37  
9.01 Appointment and Authority
    37  
9.02 Rights and Obligations as a Lender
    38  
9.03 Exculpatory Provisions
    38  
9.04 Reliance by Administrative Agent
    39  
9.05 Delegation of Duties
    39  
9.06 Resignation of Administrative Agent
    39  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    40  
9.08 No Other Duties; Etc
    40  
9.09 Administrative Agent May File Proofs of Claim
    40  
ARTICLE X MISCELLANEOUS
    41  
10.01 Amendments, Etc.
    41  
10.02 Notices and Other Communications; Facsimile Copies
    42  
10.03 No Waiver; Cumulative Remedies
    43  
10.04 Expenses; Indemnity; and Damage Waiver
    43  
10.05 Payments Set Aside
    45  
10.06 Successors and Assigns
    45  
10.07 Treatment of Certain Information; Confidentiality
    47  
10.08 Set-off
    48  
10.09 Interest Rate Limitation
    48  
10.10 Counterparts; Integration; Effectiveness
    48  
10.11 Survival of Representations and Warranties
    49  
10.12 Severability
    49  
10.13 Replacement of Lenders
    49  
10.14 Governing Law; Jurisdiction; Etc
    50  
10.15 Waiver of Right to Trial by Jury
    50  
10.16 USA PATRIOT Act Notice
    51  
10.17 Statement of Borrower regarding the Bankruptcy Code of the United States
    51  
10.18 TVA Related Provisions
    51  

ii 



--------------------------------------------------------------------------------



 



         
SCHEDULES
       
 
       
2.01 Commitments and Applicable Percentages
       
7.01 Other Permitted Liens
       
10.02 Certain Addresses for Notices
       
 
       
EXHIBITS
       
 
       
2.02 Form of Loan Notice
       
2.09 Form of Note
       
10.07 Form of Assignment and Assumption
       
10.18 Certification for Contracts, Grants, Loans, and Cooperative Agreements
       

iii



--------------------------------------------------------------------------------



 



FALL MATURITY CREDIT AGREEMENT
     This FALL MATURITY CREDIT AGREEMENT is entered into as of May 17, 2006
among TENNESSEE VALLEY AUTHORITY, a wholly owned corporate agency and
instrumentality of the United States of America (the “Borrower”), the Lenders
(defined herein) and BANK OF AMERICA, N.A., as a Lender and as Administrative
Agent.
     The Borrower has requested that the Lenders provide $1.25 billion in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms.
     As used in this Agreement, the following terms shall have the meanings set
forth below:
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02 or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the aggregate of the Commitments of all the
Lenders. The initial amount of the Aggregate Commitments in effect on the
Closing Date is ONE BILLION TWO HUNDRED FIFTY MILLION DOLLARS ($1,250,000,000).
     “Agreement” means this Fall Maturity Credit Agreement.
     “Annual Financial Statements” means the balance sheet of the Borrower as of
the end of the fiscal year ended September 30, 2005, and the related statements
of income and cash flows for such fiscal year.
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time; provided that if the
commitment of each Lender to make Loans has been terminated pursuant to
Section 8.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is

 



--------------------------------------------------------------------------------



 



set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.
     “Applicable Rate” means, for any day, the following percentages per annum
based upon the S&P Debt Rating and the Moody’s Debt Rating then in effect:

                                          Pricing           Moody’s Debt   LIBOR
Rate         Tier   S&P Debt Rating   Rating   Loans   Base Rate Loans  
Commitment Fee
1
  AAA   Aaa     0.10 %     0.00 %     0.06 %
2
  AAA but on CreditWatch     Aaa but on Watchlist     0.18 %     0.00 %     0.08
%
3
  AA+   Aa1     0.33 %     0.00 %     0.18 %
4
  AA   Aa2     0.33 %     0.00 %     0.18 %
5
  AA-   Aa3     0.43 %     0.00 %     0.28 %

The Applicable Rate shall be determined by the Administrative Agent based on the
lower of the S&P Debt Rating and Moody’s Debt Rating then in effect. Each change
in the Applicable Rate shall be effective on and as of the date of such change
and shall be applicable to all existing Loans and to any new Loans made on and
after the date thereof.
Notwithstanding the foregoing, at any time that either the Moody’s Debt Rating
is lower than Aa3 or the S&P Debt Rating is lower than AA-, the Applicable Rate
shall be increased to (a) with respect to the LIBOR Rate Loans, two and one-half
percent (2.50%), (b) with respect to Base Rate Loans, one-half of one percent
(0.50%), and (c) with respect to the Commitment Fee, one-half of one percent
(0.50%).
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section, 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit 10.07 or any other form approved by
the Administrative Agent and the Borrower.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus one-half of one percent (0.5%) and
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate.” The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in the “prime rate” announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.

2



--------------------------------------------------------------------------------



 



     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of LIBOR Rate Loans, having the same Interest Period, made
by each of the Lenders pursuant to Section 2.01.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBOR Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the LIBOR market.
     “Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower at such time.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any guideline or directive by any
Governmental Authority.
     “Closing Date” means the date hereof.
     “Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote five percent (5%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) with respect to any Loan, the interest rate
(including any Applicable Rate and any applicable Liquidity Premium) otherwise
applicable to such Loan plus two percent (2%) per annum and (b) with respect to
any other Obligation, an interest rate equal to the sum of (i) the Base Rate

3



--------------------------------------------------------------------------------



 



plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans plus
(c) two percent (2%) per annum, in each case to the fullest extent permitted by
applicable Laws.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans required to be funded by it hereunder within one Business
Day of the date required to be funded by it hereunder, (b) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one (1) Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Dollar” and “$” mean lawful money of the United States.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include (i) the Borrower or any of the Borrower’s
Affiliates or (ii) without the consent of the Borrower, any Person that is
primarily in the business of producing or transmitting electricity.
     “Environmental Laws” means to the extent relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public sewer systems: any and all
applicable federal, state, local and foreign statutes, laws, regulations,
ordinances, rules or judgments; any and all applicable administrative orders,
decrees, permits, concessions, grants, franchises, licenses or agreements made
with or issued by any governmental authority; and any and all applicable
governmental restrictions.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Internal Revenue Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Internal Revenue Code, is treated as
a single employer under Section 414 of the Internal Revenue Code.
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an

4



--------------------------------------------------------------------------------



 



event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law occurring after such Foreign Lender becomes
a party hereto) to comply with Section 3.01(e), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).
     “Facilities” means, at any time, a collective reference to the facilities
and real properties owned, leased or operated by the Borrower.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of one-hundredth of one percent (1/100
of 1%)) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, including, without
limitation, Financial Accounting Standards Board Statement No. 71, Accounting
for the Effects of Certain Types of Regulation, consistently applied and as in
effect from time to time.

5



--------------------------------------------------------------------------------



 



     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies such as the European Union or the European Central
Bank).
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Interest Payment Date” means (a) as to any LIBOR Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a LIBOR Rate Loan exceeds one month,
the respective dates that fall every month after the beginning of such Interest
Period shall also be Interest Payment Dates; and (b) as to any Base Rate Loan,
the last Business Day of each calendar month and the Maturity Date.
     “Interest Period” means, as to each LIBOR Rate Loan, the period commencing
on the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Loan Notice; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Interim Financial Statements” means the balance sheet of the Borrower as
of the end of the fiscal quarter ended December 31, 2005, and the related
statements of income and cash flows for such fiscal year.
     “Internal Revenue Code” means the Internal Revenue Code of 1986.
     “IRS” means the United States Internal Revenue Service.
     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, regulations, ordinances, codes and binding
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable binding administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

6



--------------------------------------------------------------------------------



 



     “Lender” means each of Bank of America and the other Persons identified as
a “Lender” on the signature pages hereto and its successors and assigns and, as
the context requires.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “LIBOR Base Rate” means, for any Interest Period with respect to a LIBOR
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “LIBOR Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent (and agreed to by the Borrower) to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the LIBOR Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the LIBOR market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period.
     “LIBOR Rate” means, for any Interest Period with respect to any LIBOR Rate
Loan, a rate per annum determined by the Administrative Agent to be equal to the
quotient obtained by dividing (a) the LIBOR Base Rate for such LIBOR Rate Loan
for such Interest Period by (b) one (1) minus the LIBOR Reserve Percentage for
such LIBOR Rate Loan for such Interest Period.
     “LIBOR Rate Loan” means a Loan that bears interest at a rate based on the
LIBOR Rate.
     “LIBOR Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five (5) decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”). The LIBOR Rate for each outstanding LIBOR Rate
Loan shall be adjusted automatically as of the effective date of any change in
the LIBOR Reserve Percentage.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Liquidity Premium” means, for any day, the following percentages per annum
based upon the Notice Period and the principal amount of any Borrowing, any
conversion of Loans from one Type to the other and any continuation of LIBOR
Rate Loans:

7



--------------------------------------------------------------------------------



 



                              Size of Borrowing, Conversion or Continuation    
        ³ $500 Million but less   ³ $1 Billion but less than Notice Period   <
$500 Million   than $l Billion   $1.25 Billion
Same Day
    0.05 %     0.05 %     0.10 %
One Day
    0.05 %     0.05 %     0.05 %
Two or More Days
    0.00 %     0.00 %     0.00 %

The Liquidity Premium shall apply to each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of LIBOR Rate Loans. As used
herein, “Notice Period” means the period equal to the number of Business Days
notice that the Borrower provides to the Administrative Agent pursuant to
Section 2.02 prior to the date of the applicable Borrowing, conversion or
continuation (any such notice provided after 1:00 pm on any Business Day shall
for purposes hereof be deemed to have been provided on the immediately
succeeding Business Day). If the Borrower fails to give a timely notice
requesting a conversion or continuation of an outstanding Loan and such Loan is
converted to, or continued as, a LIBOR Rate Loan with an Interest Period of one
month pursuant to Section 2.02, then, for purposes of the Liquidity Premium, the
Borrower shall be deemed to have given same day notice for such conversion or
continuation.
     “Loan” has the meaning specified in Section 2.01.
     “Loan Documents” means this Agreement and each Note.
     “Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion
of Loans from one Type to the other, or (c) a continuation of LIBOR Rate Loans,
in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit 2.02.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower;
(b) a material impairment of the ability of the Borrower to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower of any Loan Document. The parties agree that a downgrade of
the S&P Debt Rating or the Moody’s Debt Rating shall not itself constitute a
Material Adverse Effect.
     “Maturity Date” means November 12, 2006 (being the date 180 days following
the Closing Date).
      “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Moody’s Debt Rating” means, at any time, the rating (if any) assigned to
the Borrower’s senior unsecured long term non-credit enhanced debt by Moody’s.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Note” has the meaning specified in Section 2.09.

8



--------------------------------------------------------------------------------



 



     “Nuclear Decommissioning Trust” means the Nuclear Decommissioning Trust
established by the Borrower to fund the future decommissioning of nuclear power
facilities operated by the Borrower.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower of any proceeding under any Debtor Relief Laws naming the Borrower as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Permitted Liens” means any of the following:
     (a) Liens pursuant to any Loan Document;
     (b) the pledge by the Borrower of Net Power Proceeds (as defined under the
Power Resolution) to secure bonds, notes and other evidences of indebtedness
issued under the Power Resolution;
     (c) Liens existing on the date hereof and listed on Schedule 7.01;
     (d) Liens for taxes (other than Liens imposed under ERISA), assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (e) Liens imposed under Law, including statutory Liens of landlords and
Liens of carriers, warehousemen, mechanics, materialmen and suppliers, and Liens
imposed pursuant to customary reservations or retentions of title arising in the
ordinary course of business, provided that such Liens secure only amounts not
yet due and payable or, if due and payable, are unfiled and no other action has
been taken to enforce the same or are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established;

9



--------------------------------------------------------------------------------



 



     (f) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance, Pension Plan, Nuclear
Decommissioning Trust and other social security legislation, other than any Lien
imposed by ERISA;
     (g) deposits to secure the performance of bids, trade contracts and leases
(other than indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
     (h) easements, rights-of-way, restrictions, licenses, permits and other
similar encumbrances affecting real property which, in the aggregate, do not
materially interfere with the ordinary conduct of the Borrower’s power program;
     (i) Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not in excess of the Threshold Amount
(except to the extent covered by independent third-party insurance as to which
the insurer has acknowledged in writing its obligation to cover), unless any
such judgment remains undischarged for a period of more than thirty consecutive
days during which execution is not effectively stayed;
     (j) Liens securing Indebtedness incurred to provide funds for the
construction, acquisition, enlargement, improvement, replacement, operation and
maintenance of the Borrower’s power system; provided that (i) such Liens do not
at any time encumber any Property other than (A) the Property financed by such
indebtedness, (B) supporting and other related facilities, including without
limitation, facilities that are shared or used in common by multiple units or
facilities and that are necessary for or otherwise used in the operation of the
Property being financed and (C) other Property to the extent such Liens would
otherwise be Permitted Liens, (ii) the indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the Property being
acquired on the date of acquisition and (iii) such Liens attach to such Property
concurrently with or within one year after (A) the later of the completion of
such construction or commencement of full operation of such Property or
(B) ninety (90) days from the acquisition thereof, as applicable;
     (k) leases, subleases, licenses or easements involving real or personal
property, whether or not the economic equivalent of a sale, where the Borrower
obtains a sublease, service contract or other arrangements giving the Borrower a
right to the output or use of related Property which is the subject of such
lease, sublease, license or easement (“Lease Transactions”), and Liens granted
in such leaseholds, subleaseholds, licenses or easements in connection with such
Lease Transactions;
     (1) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower;
     (m) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
     (n) Liens deemed to exist in connection with investments in repurchase
agreements;
     (o) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

10



--------------------------------------------------------------------------------



 



     (p) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
     (q) Liens of sellers of goods to the Borrower arising under Article 2 of
the Uniform Commercial Code or similar provisions of applicable law in the
ordinary course of business, covering only the goods sold and securing only the
unpaid purchase price for such goods and related expenses;
     (r) Liens existing on Property at the time of the acquisition thereof by
the Borrower, provided that such Liens are not created in contemplation of such
acquisition; and
     (s) any renewals or extensions of any Liens permitted under (b), (c), (j),
or (1) above, provided that (i) any renewal or extension is limited to the
Property subject to such Lien, (ii) the amount secured or benefited thereby is
not increased, (iii) the direct or any contingent obligor with respect to the
Lien is not changed and (iv) any renewal or extension of any indebtedness
secured or benefited thereby is permitted by Section 7.02.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.
     “Power Resolution” means the Basic Tennessee Valley Authority Power Bond
Resolution, as amended from time to time.
     “Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Register” has the meaning specified in Section 10.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
     “Required Lenders” means, at any time, Lenders holding in the aggregate
more than 50% of (a) the unfunded Commitments and the outstanding Loans and
participations therein or (b) if the Commitments have been terminated, the
outstanding Loans and participations therein. The unfunded Commitments of, and
the outstanding Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
     “Responsible Officer” means the Chief Financial Officer, the Treasurer, the
Senior Manager, Finance, or the Senior Manager, Cash Management, of the
Borrower. Any document delivered hereunder that is signed by a Responsible
Officer shall be conclusively presumed to have been authorized by all necessary
action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.

11



--------------------------------------------------------------------------------



 



     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “S&P Debt Rating” means, at any time, the rating (if any) assigned to the
Borrower’s senior unsecured long term non-credit enhanced debt by S&P.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, directly, or
indirectly through one or more intermediaries, or both, by such Person.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority (other than Other Taxes), including any interest,
additions to tax or penalties applicable thereto.
     “Threshold Amount” means $1 billion.
     “Treasury Management Agreement” means any agreement governing the provision
of treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.
     “TVA Act” means the Tennessee Valley Authority Act of 1933, as amended.
     “Type” means, with respect to any Loan, its character as a Base Rate Loan
or a LIBOR Rate Loan.

12



--------------------------------------------------------------------------------



 



     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding that Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.
     “United States” and “U.S.” mean the United States of America.
     “Voting Stock” means, with respect to any Person, capital stock or other
ownership and equity interests issued by such Person the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even
though the right so to vote has been suspended by the happening of such a
contingency.
1.02 Other Interpretive Provisions.
     With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

13



--------------------------------------------------------------------------------



 



1.03 Accounting Terms.
     (a) Generally. Except as otherwise specifically provided herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Annual Financial Statements.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
1.04 Times of Day.
     Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as then applicable).
ARTICLE II
THE COMMITMENTS AND LOANS
2.01 Loans.
     Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Loan”) to the Borrower in Dollars from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Borrowing of
Loans, the outstanding principal amount of Loans shall not exceed the Aggregate
Commitments. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.03. and reborrow under this Section 2.01.
Loans may be Base Rate Loans or LIBOR Rate Loans, as further provided herein.
2.02 Borrowings, Conversions and Continuations of Loans.
     (a) Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of LIBOR Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone
by an individual identifying himself or herself as a Responsible Officer. Each
such notice must be received by the Administrative Agent not later than 1:00
p.m. on the date of the requested Borrowing, conversion or continuation. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer. Each
Borrowing of, conversion to or continuation of Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Loan Notice (whether telephonic or written) shall

14



--------------------------------------------------------------------------------



 



specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of LIBOR Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of a Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loan shall be made
as, converted to, or continued as, a LIBOR Rate Loan with an Interest Period of
one month. Any such automatic conversion to a LIBOR Rate Loan with an Interest
Period of one month shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable LIBOR Rate Loan. If the Borrower
requests a Borrowing of, conversion to, or continuation of LIBOR Rate Loans in
any Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to a LIBOR Rate Loan with an Interest
Period of one month as described in the preceding subsection. In the case of a
Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 3:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower.
     (c) Except as otherwise provided herein, a LIBOR Rate Loan may be continued
or converted only on the last day of the Interest Period for such LIBOR Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as LIBOR Rate Loans without the consent of the Required Lenders,
and the Required Lenders may demand that any or all of the then outstanding
LIBOR Rate Loans be converted immediately to Base Rate Loans.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBOR Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than eight (8) Interest Periods in effect with respect to
Loans (for purposes hereof, LIBOR Rate Loans with separate or different Interest
Periods will be considered as separate Loans even if their Interest Periods
expire on the same date).
2.03 Prepayments.
     (a) Voluntary Prepayments. The Borrower may, upon notice from the Borrower
to the Administrative Agent, at any time or from time to time voluntarily prepay
Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than 1:00 p.m.
(A) one (1) Business Day prior to the date of prepayment; and (ii) any such
prepayment shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess

15



--------------------------------------------------------------------------------



 



thereof (or, if less, the entire principal amount thereof then outstanding).
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a LIBOR Rate Loan shall be accompanied by all accrued interest
on the amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.
     (b) Mandatory Prepayments of Loans. If for any reason the outstanding
principal amount of the Loans at any time exceeds the Aggregate Commitments then
in effect, the Borrower shall immediately prepay Loans in an aggregate amount
equal to such excess. Prepayments shall be applied first to Base Rate Loans and
then to LIBOR Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.03(b) and Section 2.04(a)(ii) shall be subject
to Section 3.05, but otherwise without premium or penalty, and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment.
2.04 Termination or Reduction of Aggregate Commitments; Availability.
     (a) Termination or Reduction of Aggregate Commitments.
     (i) Optional. The Borrower may, upon written notice to the Administrative
Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments to an amount not less than the aggregate
outstanding principal amount of Loans; provided that (i) any such notice shall
be received by the Administrative Agent not later than 12:00 noon five
(5) Business Days prior to the date of termination or reduction, and (ii) any
such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof. The Administrative Agent will
promptly notify the Lenders of any such notice of termination or reduction of
the Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable Percentage.
All fees accrued with respect thereto until the effective date of any
termination or reduction of the Aggregate Commitments shall be paid on the
effective date of such termination or reduction.
     (ii) Mandatory. If at any time the Moody’s Debt Rating is reduced to lower
than Aa3 and the S&P Debt Rating is reduced to lower than AA-, the Required
Lenders may, in their sole discretion, upon written notice to the Borrower (the
“Commitment Termination Notice”), terminate the Aggregate Commitments and
require the prepayment of the Loans and other Obligations in full on the date
ninety (90) days after the effective date of such reduction in the Moody’s Debt
Rating and S&P Debt Rating.
     (b) Availability. Notwithstanding any provision in this Agreement or any
other Loan Document to the contrary, if at any time either the Moody’s Debt
Rating is reduced to lower than Aa3 or the S&P Debt Rating is reduced to lower
than AA-, then the Borrower shall not be permitted to request, and the Lenders
shall not be obligated to make, any new Loans (although the Borrower shall be
permitted to continue and convert existing Loans); provided that so long as the
Required Lenders have not delivered the Termination Notice to the Borrower, the
Borrower shall be permitted to request, and the Lenders shall be obligated to
make, new Loans upon the occurrence of one of the following: (i) the Moody’s
Debt Rating is raised to Aa3 or higher and the S&P Debt Rating is raised to AA-
or higher or (ii) the Required Lenders consent to the Borrower making new Loan
borrowings.

16



--------------------------------------------------------------------------------



 



2.05 Repayment of Loans.
     The Borrower shall repay to the Administrative Agent, for the account of
the Lenders, on the Maturity Date the aggregate principal amount of all Loans
outstanding on such date.
2.06 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each LIBOR Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of (A) the LIBOR Rate for
such Interest Period plus (B) the Applicable Rate plus (C) the applicable
Liquidity Premium; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the sum of (A) the Base Rate plus (B) the Applicable
Rate plus (C) the applicable Liquidity Premium.
(b) (i) If any amount payable by the Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
     (ii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iii) Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.07 Commitment Fee.
     The Borrower shall pay to the Administrative Agent, for the account of each
Lender in accordance with its Applicable Percentage, a commitment fee (the
“Commitment Fee”) equal to the product of the Applicable Rate times (ii) the
actual daily amount by which the Aggregate Commitments exceed the aggregate
outstanding principal amount of the Loans. The Commitment Fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
in arrears on the first Business Day of each calendar month, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date. The
Commitment Fee shall be calculated monthly in arrears, and if there is any
change in the Applicable Rate during any calendar month, the actual daily amount
shall be computed and multiplied by the Applicable Rate separately for each
period during such calendar month that such Applicable Rate was in effect.

17



--------------------------------------------------------------------------------



 



2.08 Computation of Interest and Fees.
     All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.10(a), bear interest for one day.
2.09 Evidence of Debt.
     The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit 2.09 (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.
2.10 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Subject to the definition
of “Interest Period”, if any payment to be made by the Borrower shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower

18



--------------------------------------------------------------------------------



 



to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
     (ii) Payments by Borrower: Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Loan set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).
     (e) Funding Source. Subject to Section 3.06(a), nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.
2.11 Sharing of Payments by Lenders.
     If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase

19



--------------------------------------------------------------------------------



 



(for cash at face value) participations in the Loans of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower (as to which
the provisions of this Section shall apply).
     The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes or any Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or any Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. If the
Administrative Agent or any Lender desires indemnification under this
Section 3.01 (c), the Administrative Agent or such Lender, as the case may be,
shall notify the Borrower of the payment of the

20



--------------------------------------------------------------------------------



 



applicable Indemnified Taxes or Other Taxes as promptly as is practicable, and
in no event later than one hundred twenty (120) days after the later of the date
of such payment (or, if later, the date the Administrative Agent or such Lender,
as the case may be, is notified of its obligation to make such payment by the
applicable Governmental Authority). If the Administrative Agent or such Lender,
as the case may be, fails to prove such notice to the Borrower within one
hundred twenty (120) days after the date of such payment (or, if later, the date
the Administrative Agent or such Lender, as the case may be, is notified of its
obligation to make such payment by the applicable Governmental Authority), the
Administrative Agent or such Lender, as the case may be, shall not be entitled
to indemnification under this Section 3.01(c) for such payment. Payment by the
Borrower pursuant to this Section 3.01 (c) shall be made within thirty (30) days
after the date the Administrative Agent or such Lender, as the case may be,
makes written demand therefore (submitted through the Administrative Agent in
the case of a demand by a Lender) which demand shall be accompanied by a
certificate describing in reasonable detail the amount of the payment and the
basis thereof.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881 (c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

21



--------------------------------------------------------------------------------



 



     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
3.02 Illegality.
     If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund LIBOR Rate Loans, or to
determine or charge interest rates based upon the LIBOR Rate, or any
Governmental Authority has imposed material restrictions after the Closing Date
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue LIBOR Rate Loans or to convert Base Rate Loans to LIBOR Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), have the option to either
prepay or, if applicable, convert all LIBOR Rate Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
3.03 Inability to Determine Rates.
     If the Required Lenders determine that for any reason in connection with
any request for a LIBOR Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the LIBOR market for
the applicable amount and Interest Period of such LIBOR Rate Loan, (b) adequate
and reasonable means do not exist for determining the LIBOR Base Rate for any
requested Interest Period with respect to a proposed LIBOR Rate Loan, or (c) the
LIBOR Base Rate for any requested Interest Period with respect to a proposed
LIBOR Rate Loan does not adequately and fairly reflect the cost to the Lenders
of funding such Loan, the Administrative Agent will promptly notify the Borrower
and all Lenders. Thereafter, the obligation of the Lenders to make or maintain
LIBOR Rate Loans shall be suspended until the Administrative Agent revokes such
notice. Upon receipt of such notice, the Borrower may (a) revoke any pending
request for a Borrowing, conversion or continuation of LIBOR Rate Loans or
(b) prepay any affected Loans, including accrued interest. If the Borrower fails
to

22



--------------------------------------------------------------------------------



 



do (a) or (b) above, the Borrower’s request will be deemed to have converted
into a request for a Borrowing of Base Rate Loans in the amount specified
therein.
3.04 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate);
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans made by
such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
     (c) Certificates for Reimbursement. Each Lender that desires compensation
under this Section 3.04 shall notify the Borrower of the occurrence of the event
entitling such Lender to compensation pursuant to this Section 3.04 as promptly
as is practicable, and in no event later than one hundred twenty (120) days
after the date of the occurrence of such event. Each Lender shall be entitled to
compensation with respect to such event under this Section 3.04 only for
compensation accruing as a result of such event during the period one hundred
twenty (120) days prior to the date such Lender provides notice to the Borrower
pursuant to the foregoing sentence. Payment by the Borrower pursuant to this
Section 3.04 shall be made within thirty (30) days from the date such Lender
makes written demand therefore (submitted through the Administrative Agent)
which demand shall be accompanied by a certificate describing in reasonable
detail the basis and calculation thereof and certifying further that the method
used to calculate such amount is fair and reasonable.

23



--------------------------------------------------------------------------------



 



3.05 Compensation for Losses.
     Upon demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13 (other than as a result of a request by the Borrower to replace
a Defaulting Lender);
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding lost profits). The
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.
     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBOR
Rate Loan made by it at the LIBOR Base Rate used in determining the LIBOR Rate
for such Loan by a matching deposit or other borrowing in the LIBOR market for a
comparable amount and for a comparable period, whether or not such LIBOR Rate
Loan was in fact so funded.
3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

24



--------------------------------------------------------------------------------



 



3.07 Survival.
     All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO LOANS
4.01 Conditions to Closing.
     This Agreement shall be effective as of the Closing Date upon satisfaction
of each of the following conditions precedent:
     (a) Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the Notes, each properly executed by a
Responsible Officer and, in the case of this Agreement, by each Lender.
     (b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Borrower, addressed to the Administrative Agent
and each Lender, dated as of the Closing Date, and in form and substance
satisfactory to the Administrative Agent.
     (c) No Material Adverse Change. There shall not have occurred a material
adverse change since September 30, 2005 in the business, assets, liabilities
(actual or contingent), operations or condition (financial or otherwise) of the
Borrower.
     (d) Resolutions, Etc. Receipt by the Administrative Agent of such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of the Borrower as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents.
     (e) Closing Certificate. Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer certifying that the conditions
specified in Section 4.01(c) and (f) and Sections 4.02(a), (b) and (c) have been
satisfied.
     (f) Senior Unsecured Debt Rating. Receipt by the Administrative Agent of
evidence that the Borrower’s senior unsecured long term non-credit enhanced debt
is rated AAA (with a stable outlook) by S&P and Aaa (with a stable outlook) from
Moody’s.
     (g) Fees. Receipt by the Administrative Agent and the Lenders of any fees
required to be paid on or before the Closing Date.
     (h) Attorney Costs. The Borrower shall have paid all reasonable fees,
charges and disbursements of counsel to the Administrative Agent to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

25



--------------------------------------------------------------------------------



 



4.02 Conditions to all Loans.
     The obligation of each Lender to honor any Loan Notice is subject to the
following conditions precedent:
     (a) The representations and warranties of the Borrower contained in
Article V (other than Section 5.05(d)) or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Loan,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date.
     (b) No Event of Default shall exist or would result from such proposed Loan
or from the application of the proceeds thereof.
     (c) There shall not have been commenced against the Borrower an involuntary
case under any applicable Debtor Relief Law, now or hereafter in effect, or any
case, proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee or sequestrator (or similar official) of such
Person or for any substantial part of its Property or for the winding up or
liquidation of its affairs, and such involuntary case or other case, proceeding
or other action shall remain undismissed.
     (d) The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof.
     Each Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a),
(b) and (c) have been satisfied on and as of the date of the applicable Loan
Notice.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
5.01 Existence, Qualification and Power.
     The Borrower (a) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or use
its assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (b) to the
extent applicable to an agency of the United States, is duly qualified and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease, use or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (a)(i) or (b), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
5.02 Authorization; No Contravention.
     The execution, delivery and performance by the Borrower of each Loan
Document have been duly authorized by all necessary action, and do not
(a) conflict with or result in any breach or

26



--------------------------------------------------------------------------------



 



contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which the Borrower is a party or
affecting the Borrower or any of its Properties or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which the
Borrower or its property is subject; or (b) violate any Law (including, without
limitation, the TVA Act and Regulation U or Regulation X issued by the FRB).
5.03 Governmental Authorization; Other Consents.
     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Borrower of any Loan Document other than those
that have already been obtained and are in full force and effect.
5.04 Binding Effect.
     Each Loan Document has been duly executed and delivered by the Borrower.
Each Loan Document constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms.
5.05 Financial Statements; No Material Adverse Effect.
     (a) The Annual Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower as of the date thereof, including liabilities for
taxes, commitments and indebtedness.
     (b) The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments; and (iii) show
all material indebtedness and other liabilities, direct or contingent, of the
Borrower as of the date thereof, including liabilities for taxes, material
commitments and indebtedness.
     (c) The financial statements delivered pursuant to Section 6.01 (a) and
(b) have been prepared in accordance with GAAP (except as otherwise expressly
noted therein or as may be permitted under Section 6.01 (a) and (b)) and present
fairly (on the basis disclosed in the footnotes to such financial statements)
the financial condition, results of operations and cash flows of the Borrower as
of the dates thereof and for the periods covered thereby.
     (d) Since the date of the Annual Financial Statements, there has been no
event or circumstance that has had or could reasonably be expected to have a
Material Adverse Effect.
5.06 Litigation.
     There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Borrower after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or against any of its or the United

27



--------------------------------------------------------------------------------



 



States’ properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or (b) are reasonably likely to be determined adversely and, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.
5.07 No Default.
     No Default has occurred and is continuing.
5.08 Ownership of Property; Liens.
     The Borrower or the United States has good record and marketable title in
fee simple to, valid leasehold interests in, or other right to use, all real
property used in the ordinary conduct of its business, except for such defects
in title as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. The Property of the Borrower is subject to no
Liens, other than Permitted Liens.
5.09 Environmental Compliance.
Except as could not reasonably be expected to have a Material Adverse Effect:
     (a) Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that could
give rise to liability under any applicable Environmental Laws.
     (b) The Borrower has not received any written or verbal notice from any
Governmental Authority of, or inquiry from any Governmental Authority regarding,
any violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Facilities or the Businesses, nor does any Responsible
Officer have knowledge or reason to believe that any such notice will be
received or is being threatened.
5.10 Payment of Governmental Charges.
     The Borrower has paid all federal, state and local material taxes,
assessments, fees and other governmental charges of which it is aware that have
been levied or imposed upon it or its properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.
5.11 ERISA Compliance.
     If the Borrower or any ERISA Affiliate is subject to ERISA, then:
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Plan that is intended to qualify under Section 401 (a) of the Internal
Revenue Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. The Borrower and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 of the Internal Revenue Code, and no application for a funding
waiver or an

28



--------------------------------------------------------------------------------



 



extension of any amortization period pursuant to Section 412 of the Internal
Revenue Code has been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. Neither the Borrower, any ERISA Affiliate nor any fiduciary of
any Plan has engaged in a prohibited transaction under Section 406 of ERISA or
Section 4975 of the Internal Revenue Code that has resulted or could reasonably
be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has an Unfunded Pension Liability that could reasonably be
expected to result in a Material Adverse Effect; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, a liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA) that could reasonably be
expected to result in a Material Adverse Effect; (iv) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, a liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan that could reasonably be expected to result
in a Material Adverse Effect; and (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.
5.12 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Borrowing, not more than 25% of the value of
the assets of the Borrower subject to the provisions of Section 7.01 or
Section 7.03 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to indebtedness and within the scope of Section 8.01 (e) will be margin
stock.
     (b) Neither the Borrower nor any Person Controlling the Borrower (i) is a
“holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
5.13 Disclosure.
     No written report, financial statement, certificate or other information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole in the
light of the circumstances under which they were made, not misleading; provided
that (a) with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, (b) nothing in this Agreement
shall be deemed to require the Borrower to provide the Administrative Agent or
any Lender projected financial information, except to the extent such projected
financial information

29



--------------------------------------------------------------------------------



 



might otherwise be included in Borrower’s annual and interim financial reports
and (c) if such misstatement of fact or omission of a fact relates to a fact
that could not reasonably be expected to have a Material Adverse Effect, then
the Borrower can cure such misstatement or omission by providing modified or
supplemented information.
5.14 Compliance with Laws.
     The Borrower is in compliance with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its Property,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.
ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder or any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
shall:
6.01 Financial Statements.
     Deliver to the Administrative Agent:
     (a) as soon as available, but in any event within ninety (90) days after
the end of each fiscal year of the Borrower, a balance sheet of the Borrower as
of the end of such fiscal year, and the related statements of income and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP except as expressly noted therein, audited and accompanied
by a report and opinion of PricewaterhouseCoopers or another independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
     (b) as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
the Borrower, a balance sheet of the Borrower as of the end of such fiscal
quarter, and the related statements of income and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer as fairly presenting the financial condition, results of operations and
cash flows of the Borrower in accordance with GAAP except as expressly noted
therein, subject only to normal year-end audit adjustments and the absence of
footnotes.
6.02 Certificates: Other Information.
     Deliver to the Administrative Agent:

30



--------------------------------------------------------------------------------



 



     (a) promptly after delivery thereof to Congress, a copy of each quarterly
operational report to Congress;
     (b) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of the Borrower pursuant to
the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section 6.02;
     (c) promptly, and in any event within ten (10) Business Days after receipt
thereof by the Borrower, copies of each notice or other correspondence received
from the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of the Borrower;
     (d) promptly (and in any event, within five (5) Business Days), (i) notice
of any announcement by Moody’s of any change in the Moody’s Debt Rating or of
any suspension or withdrawal of its rating of the Borrower’s senior unsecured
long-term non-credit enhanced debt and (ii) notice of any announcement by S&P of
any change in the S&P Debt Rating or of any suspension or withdrawal of its
rating of the Borrower’s senior unsecured long-term non-credit enhanced debt;
and
     (e) promptly, such additional information regarding the business or
financial affairs of the Borrower, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender (through the Administrative
Agent) may from time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01 (a) or (b) or
Section 6.02(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent upon request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent and (ii) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
6.03 Notices.
     (a) Promptly (and in any event, within five (5) Business Days) after
obtaining knowledge thereof, notify the Administrative Agent of the occurrence
of any Default.
     (b) Promptly (and in any event, within five (5) Business Days) after
obtaining knowledge thereof, notify the Administrative Agent of any matter that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

31



--------------------------------------------------------------------------------



 



     (c) Promptly (and in any event, within ten (10) Business Days) notify the
Administrative Agent of any material change in accounting policies or financial
reporting practices by the Borrower.
     Each notice pursuant to this Section 6.03(a) through (c) shall be
accompanied by a statement of a Responsible Officer setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
6.04 Payment of Obligations.
     Pay and discharge, as the same shall become due and payable, all its
applicable federal, state and local material taxes, assessments, fees and other
governmental charges upon it or its properties, income or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower.
6.05 Preservation of Existence, Etc.
     (a) Preserve, renew and maintain in full force and effect its legal
existence.
     (b) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
6.06 Maintenance of Properties.
     Maintain, preserve and protect all of its material properties and equipment
necessary in the judgment of the Borrower in the operation of its business in
good working order and condition, ordinary wear and tear excepted.
6.07 Maintenance of Insurance.
     (a) At any time the Moody’s Debt Rating is Baal or lower and the S&P Debt
Rating is BBB+ or lower, maintain in full force and effect insurance (including
worker’s compensation insurance, liability insurance, casualty insurance and
business interruption insurance) with financially sound and reputable insurance
companies, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower operates.
     (b) At any time the Moody’s Debt Rating is higher than Baal or the S&P Debt
Rating is higher than BBB+, the Borrower shall maintain in full force and effect
nuclear liability and property insurance in accordance with applicable Law.
6.08 Compliance with Laws.
     Comply with the requirements of all Laws (including, without limitation,
the TVA Act) and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

32



--------------------------------------------------------------------------------



 



6.09 Books and Records.
     (a) Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied, except as
otherwise expressly noted therein or in any the Annual Financial Statements, the
Interim Financial Statements and the annual and quarterly financial statements
delivered pursuant to Section 6.01, shall be made of all financial transactions
and matters involving the assets and business of the Borrower.
     (b) Maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower.
6.10 Inspection Rights.
     To the extent consistent with the Borrower’s safety and security procedures
(which procedures will be applied to the Administrative Agent and each Lender in
a manner consistent with the application to other Persons not employed by the
Borrower), permit representatives and independent contractors of the
Administrative Agent and each Lender, at the expense of the Administrative Agent
or such Lender, as the case may be, to visit and inspect any of the Borrower’s
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, at
such reasonable times during normal business hours not more than once per year,
upon reasonable advance notice to the Borrower; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours upon reasonable advance notice to the Borrower.
6.11 Use of Proceeds.
     Use the proceeds of the Loans for general corporate purposes, provided that
(i) $200 million of the Aggregate Commitments shall be reserved solely to
provide funds to the Nuclear Decommissioning Trust and (ii) in no event shall
the proceeds of the Loans be used in contravention of any Law.
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder or any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
shall not:
7.01 Liens.
     Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
Permitted Liens.
7.02 Indebtedness.
     Create, incur, assume or suffer to exist any indebtedness or similar
financial obligation, except for (a) indebtedness permitted under the TVA Act
and (b) indebtedness specifically permitted to be incurred by the Borrower under
any other applicable federal Law.

33



--------------------------------------------------------------------------------



 



7.03 Fundamental Changes; Subsidiaries.
     (a) Merge, dissolve, liquidate, consolidate with or into another Person, or
sell, lease or otherwise transfer (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person.
     (b) Form or acquire any Subsidiary.
7.04 Change in Nature of Business.
     Engage in any material line of business substantially different from those
lines of business conducted by the Borrower on the Closing Date or any business
substantially related or incidental thereto.
7.05 Use of Proceeds.
     Use the proceeds of any Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01 Events of Default.
     Any of the following shall constitute an Event of Default:
     (a) Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, including any required
prepayment thereof, or (ii) within three days after the same becomes due, any
interest on any Loan, or any fee due hereunder, or (iii) within five days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or
     (b) Specific Covenants.
     (i) The Borrower fails to perform or observe any term, covenant or
agreement contained in any of Section 6.10 and such failure continues for five
(5) Business Days after notice thereof is provided to the Borrower by the
Administrative Agent; or
     (ii) The Borrower fails to perform or observe any term, covenant or
agreement contained in any of Section 6.02(d), 6.03(a), 6.03(b), 6.05(a), 6.11
or Article VII; or
     (c) Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

34



--------------------------------------------------------------------------------



 



     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading when made or
deemed made; or
     (e) Cross-Acceleration to Power Resolution.
     (i) The occurrence of an “Event of Default” under, and as defined in, the
Power Resolution with respect to the payment of principal or interest on bonds,
notes and other evidences of indebtedness issued under the Power Resolution that
constitute more than five percent (5%) of the aggregate principal amount of all
bonds, notes and other evidences of indebtedness issued under the Power
Resolution; or
     (ii) The occurrence of any other “Event of Default” under, and as defined
in, the Power Resolution, the result of which is the acceleration of bonds,
notes and other evidences of indebtedness issued under the Power Resolution that
constitute the greater of (A) $1 billion or (B) more than five percent (5%) of
the aggregate principal amount of all bonds, notes and other evidences of
indebtedness issued under the Power Resolution; or
     (f) Insolvency Proceedings, Etc. The Borrower institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Borrower becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within thirty days
after its issue or levy; or
     (h) Judgments. There is entered against the Borrower (i) one or more final
judgments or orders for the payment of money in an aggregate amount exceeding
the Threshold Amount (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten (10) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
     (i) ERISA. If the Borrower or any ERISA Affiliate is subject to ERISA:
(i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
which has resulted or could reasonably be expected to result in liability of the
Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the

35



--------------------------------------------------------------------------------



 



expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Borrower contests in any manner the
validity or enforceability of any Loan Document; or the Borrower denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document; or
     (k) Change of Control. The United States of America shall fail to own at
least (i) ninety percent (90%) of the equity interests of the Borrower and
(ii) ninety percent (90%) of the equity interests of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully diluted basis (it being understood that as of the Closing
Date the Borrower is a wholly owned corporate agency and instrumentality of the
United States of America); or
     (l) Debt Ratings.
     (i) The Moody’s Debt Rating is lower than A3 and the S&P Debt Rating is
lower than A-; or
     (ii) Moody’s and S&P suspends or withdraws their rating of the Borrower’s
senior unsecured long-term non-credit enhanced debt.
8.02 Remedies Upon Event of Default.
     If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
     (c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.


36



--------------------------------------------------------------------------------



 



8.03 Application of Funds.
     After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and fees, premiums and scheduled periodic payments,
and any interest accrued thereon, due under any Swap Contract between the
Borrower and any Lender, or any Affiliate of a Lender, to the extent such Swap
Contract is permitted by Section 7.02, ratably among the Lenders (and, in the
case of such Swap Contracts, Affiliates of Lenders) in proportion to the
respective amounts described in this clause Third held by them;
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, (b) payment of breakage, termination or other payments,
and any interest accrued thereon, due under any Swap Contract between the
Borrower and any Lender, or any Affiliate of a Lender, to the extent such Swap
Contract is permitted by this Section 8.03. and (c) payments of amounts due
under any Treasury Management Agreement between the Borrower and any Lender, or
any Affiliate of a Lender, ratably among the Lenders (and, in the case of such
Swap Contracts, Affiliates of Lenders) in proportion to the respective amounts
described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.
ARTICLE IX
ADMINISTRATIVE AGENT
9.01 Appointment and Authority.
     Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.

37



--------------------------------------------------------------------------------



 



9.02 Rights and Obligations as a Lender.
     (a) The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any of its Affiliates as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
     (b) If the Person serving as the Administrative Agent hereunder is also a
Lender, such Person’s status as Administrative Agent shall not affect such
Person’s obligations as a Lender (including such Person’s obligation to fund
Loans in its capacity as a Lender).
9.03 Exculpatory Provisions.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan

38



--------------------------------------------------------------------------------



 



Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
9.05 Delegation of Duties.
     The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent.
9.06 Resignation of Administrative Agent.
     The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and

39



--------------------------------------------------------------------------------



 



such successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
9.07 Non-Reliance on Administrative Agent and Other Lenders.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
9.08 No Other Duties; Etc.
     Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.
9.9 Administrative Agent May File Proofs of Claim.
     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations
(other than obligations under Swap Contracts or Treasury Management Agreements
to which the Administrative Agent is not a party) that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Lenders
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders and the Administrative Agent under Sections 2.07
and 10.04) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable

40



--------------------------------------------------------------------------------



 



compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.07 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
ARTICLE X
MISCELLANEOUS
10.01 Amendments, Etc.
     No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that
     (a) no such amendment, waiver or consent shall:
     (i) extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 4.02 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in the Commitment of any Lender);
     (ii) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal (excluding mandatory prepayments), interest, fees
or other amounts due to the Lenders (or any of them) or any scheduled or
mandatory reduction of the Commitments hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment or whose Commitment is to be reduced;
     (iii) reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (i) of the final proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender entitled to receive such payment of
principal, interest, fees or other amounts; provided, however, that only the
consent of the Required Lenders shall be necessary to (A) amend the definition
of “Default Rate”, (B) to waive any obligation of the Borrower to pay interest
at the Default Rate, (C) to waive the increase in the Applicable Rate set forth
in the last paragraph of the definition of “Applicable Rate” and (D) to waive
the Liquidity Premium for any Borrowing, conversion or continuation;
     (iv) change Section 2.11 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;

41



--------------------------------------------------------------------------------



 



     (v) change any provision of this Section 10.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby; or
     (vi) release the Borrower from its obligations under the Loan Documents
without the written consent of each Lender; and
     (b) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;
provided, however, that notwithstanding anything to the contrary herein, (i) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender, (ii) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (iii) the Required Lenders
shall determine whether or not to allow the Borrower to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.
10.02 Notices and Other Communications; Facsimile Copies.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

42



--------------------------------------------------------------------------------



 



     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) Change of Address, Etc. The Borrower and the Administrative Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the Borrower and the Administrative Agent.
     (d) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of a Responsible
Officer of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03 No Waiver; Cumulative Remedies.
     No failure by any Lender or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
10.04 Expenses; Indemnity; and Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Loans.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any outside counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower arising out of, in connection with, or as a

43



--------------------------------------------------------------------------------



 



result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower, or any Environmental
Liability related in any way to the Borrower, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.10(d).
     (d) Waiver of Consequential Damages, Etc.
     (i) To the fullest extent permitted by applicable law, the Borrower shall
not assert, and the Borrower hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.
     (ii) To the fullest extent permitted by applicable law, no Indemnitee shall
assert, and each Indemnitee hereby waives, any claim against the Borrower, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.
     (iii) Neither the Borrower nor any Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
     (e) Payments. All amounts due under this Section shall be payable not later
than thirty (30) days after the Borrower’s receipt of an invoice demanding such
payment.

44



--------------------------------------------------------------------------------



 



     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
10.05 Payments Set Aside.
     To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the Commitment is not then
in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); (ii) each partial assignment shall be made as
an

45



--------------------------------------------------------------------------------



 



assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned;
(iii) any assignment of a Commitment must be approved by the Administrative
Agent unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and (iv) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 and the Eligible Assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. The Borrower reserves the right to propose
potential Eligible Assignees and the Lenders agree to consider, in their sole
discretion, the Borrower’s proposed Eligible Assignees.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
at any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, and without cost or expense to, the Borrower or the Administrative
Agent, sell participations to any Person (other than (i) a natural person,
(ii) the Borrower or any of the Borrower’s Affiliates or (iii) any Person that
is primarily in the business of producing or transmitting electricity) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans; provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (i) through (vi) of the Section 10.01(a) that affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that

46



--------------------------------------------------------------------------------



 



each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.11 as though it were a Lender.
     (e) Limitation on Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions Act
10.07 Treatment of Certain Information; Confidentiality.
     Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
and to any direct or indirect contractual counterparty (or such contractual
counterparty’s professional advisor) under any Swap Contract relating to Loans
outstanding under this Agreement (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto (such other party acknowledges that it is subject
to the confidentiality obligations hereunder with respect to such Information),
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

47



--------------------------------------------------------------------------------



 



     For purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or any of its businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Borrower, provided that,
in the case of information received from the Borrower after the date hereof,
such information is clearly identified at the time of delivery as confidential.
10.08 Set-off.
     If an Event of Default shall have occurred and be continuing, each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower are owed to a branch or
office of such Lender different from the branch or office holding such deposit
or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
10.09 Interest Rate Limitation.
     Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
10.10 Counterparts; Integration; Effectiveness.
     This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.0.1, this Agreement shall become
effective when it shall have been executed by a Responsible Officer and the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

48



--------------------------------------------------------------------------------



 



10.11 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.
10.12 Severability.
     If any provision of this Agreement or the other Loan Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
10.13 Replacement of Lenders.
     If any Lender requests compensation under Section 3.04, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

49



--------------------------------------------------------------------------------



 



10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. EXCEPT FOR THOSE SECTIONS THAT SPECIFICALLY REFERENCE A
FEDERAL STATUTE OR REGULATION, THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TENNESSEE. THE FOREGOING
NOTWITHSTANDING, TO THE EXTENT THE FOLLOWING DEFENSES WOULD BE AVAILABLE TO THE
BORROWER UNDER FEDERAL LAW, THEN SUCH DEFENSES SHALL BE AVAILABLE TO THE
BORROWER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS:
(i) NON-LIABILITY FOR PUNITIVE DAMAGES, (ii) EXEMPTION FROM ANTI-TRUST LAWS,
(iii) THE BORROWER CANNOT BE CONTRACTUALLY BOUND BY REPRESENTATION OF AN
EMPLOYEE MADE WITHOUT ACTUAL AUTHORITY, (iv) PRESUMPTION THAT GOVERNMENT
OFFICIALS HAVE ACTED IN GOOD FAITH AND (v) LIMITATION ON THE APPLICATION OF THE
DOCTRINE OF EQUITABLE ESTOPPEL TO THE GOVERNMENT.
     (b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDCTION OF THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
TENNESSEE OR ANY APPELLATE COURT TAKING APPEALS THEREFROM FOR ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.
     (c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15 Waiver of Right to Trial by Jury.
     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION,

50



--------------------------------------------------------------------------------



 



SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
10.16 USA PATRIOT Act Notice.
     Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.
10.17 Statement of Borrower regarding the Bankruptcy Code of the United States.
     The Borrower takes the position that as a government agency the Borrower
cannot be a “debtor” under the Bankruptcy Code of the United States. The
agreement of the Borrower to include the Bankruptcy Code of the United States in
the definition of “Debtor Relief Laws” is not to be interpreted as a
recognition, acknowledgment or agreement by the Borrower of a contrary position.
10.18 TVA Related Provisions.
     In connection with this Agreement each Lender agrees to comply with (i) the
Affirmative Action for Disabled Veterans and Veterans of the Vietnam-Era clause,
41 C.F.R. § 60-250.4, (ii) the Affirmative Action for Handicapped Workers
clause, 41 C.F.R. § 60-741.4, (iii) the Equal Opportunity clause, 41 C.F.R. §
60-1.4, and all amendments to these clauses and all applicable regulations,
rules, and orders issued thereunder. Each Lender that executes this Agreement,
and each Lender that becomes a party to this Agreement by execution of an
Assignment and Assumption, agrees that upon its execution of this Agreement or
such Assignment and Assumption, as applicable, it shall be deemed to have
executed the Certification for Contracts, Grants, Loans, and Cooperative
Agreements attached hereto Exhibit 10.18.
[SIGNATURE PAGES FOLLOW]

51



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be duly executed as of the date first above written.

              BORROWER:   TENNESSEE VALLEY AUTHORITY    
 
           
 
  By:   /s/ Michael E. Rescoe    
 
           
 
  Name:   Michael E. Rescoe    
 
  Title:   Chief Financial Officer and Executive Vice President, Financial
Services    
 
           
ADMINISTRATIVE
            AGENT:   BANK OF AMERICA, N.A., as Administrative Agent    
 
           
 
  By:   /s/ John M. Hall    
 
           
 
  Name:   John M. Hall    
 
  Title:   Senior Vice President    
 
            LENDER:   BANK OF AMERICA, N.A., as a Lender    
 
           
 
  By:   /s/ John M. Hall    
 
           
 
  Name:   John M. Hall    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



Schedule 2.01
COMMITMENTS AND APPLICABLE PERCENTAGES

                  Lender   Applicable Percentage   Commitment
Bank of America, N.A.
    100.00000000%       $1,250,000,000  
 
               
Total
    100.00000000%       $1,250,000,000  

 



--------------------------------------------------------------------------------



 



Schedule 7.01
OTHER PERMITTED LIENS
     None.

 



--------------------------------------------------------------------------------



 



Schedule 10.02
CERTAIN ADDRESS FOR NOTICES

1.    To the Borrower:

Tennessee Valley Authority
400 West Summit Hill Drive
Knoxville, TN 37902
Attention: Treasurer
Telephone: 865-632-3366
Facsimile: 865-632-6673

2.    To the Administrative Agent:

Loan Notices and Payments
Bank of America, N.A., as Administrative Agent
9000 South Side Blvd.
Jacksonville, FL 32256
Telephone: 888-841-8159
Facsimile: 888-841-8160
with a copy to:
Bank of America, N.A., as Administrative Agent
550 West Main Street, Suite 800
Knoxville, TN 37902
Attention: John Hall
Telephone: 865-541-6102
Facsimile: 865-546-2865
All Other Notices
Bank of America, N.A., as Administrative Agent
550 West Main Street, Suite 800
Knoxville, TN 37902
Attention: John Hall
Telephone: 865-541-6102
Facsimile: 865-546-2865

 



--------------------------------------------------------------------------------



 



Exhibit 2.02
FORM OF LOAN NOTICE
Date:                     ,      

To:   Bank of America, N.A., as Administrative Agent

Re:   Fall Maturity Credit Agreement (as amended, modified and supplemented from
time to time, the “Credit Agreement”) dated as of May 17, 2006 among Tennessee
Valley Authority, a wholly owned corporate agency and instrumentality of the
United States of America (the “Borrower”), the Lenders from time to time party
thereto and Bank of America, N.A., as a Lender and as Administrative Agent.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

Ladies and Gentlemen:
The undersigned hereby requests (select one):
o A Borrowing of Loans
o A conversion or continuation of Loans

  1.   On                      (a Business Day).     2.   In the amount of $
                    .     3.   Comprised of                     .
[Type of Loan requested]

4.   For LIBOR Rate Loans: with an Interest Period of       months.

With respect to any Borrowing or conversion or continuation requested herein,
the undersigned Borrower hereby represents and warrants that (i) in the case of
a Borrowing of Loans, such request complies with the requirements of the proviso
to the first sentence of Section 2.01 of the Credit Agreement and (ii) each of
the conditions set forth in Section 5.02 of the Credit Agreement have been
satisfied on and as of the date of such Borrowing or such conversion or
continuation.

                  TENNESSEE VALLEY AUTHORITY    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



Exhibit 2.09
FORM OF NOTE
May 17, 2006
FOR VALUE RECEIVED, TENNESSEE VALLEY AUTHORITY, a wholly owned corporate agency
and instrumentality of the United States of America (the “Borrower”), hereby
promises to pay to                                                             
or registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of each Loan
from time to time made by the Lender to the Borrower under the Fall Maturity
Credit Agreement, dated as of May 17, 2006 (as amended, modified and
supplemented from time to time, the “Credit Agreement”) among the Borrower, the
Lenders from time to time party thereto and Bank of America, N.A., as a Lender
and as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.
This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TENNESSEE.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has executed this Note as of the
date set forth above.

                  TENNESSEE VALLEY AUTHORITY    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



Exhibit 10.07
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

             
1.
  Assignor:        
 
           
 
           
2.
  Assignee:        
 
                    [and is an Affiliate/ Approved Fund of [identify Lender]1]
 
            3.   Borrower:   Tennessee Valley Authority
 
            4.   Agent:   Bank of America, N.A., as the administrative agent
 
            5.   Credit Agreement:   Fall Maturity Credit Agreement dated as of
May 17, 2006 among Borrower, the Lenders parties thereto and Bank of America,
N.A., as Administrative Agent
 
           
6.
  Assigned Interest:        

          Aggregate Amount of   Amount of Commitment/   Percentage Assigned of
Commitment/Loans for all Lenders   Loans Assigned   Commitment/Loans
 
       

 
1 Select as applicable.

 



--------------------------------------------------------------------------------



 



[7.      Trade Date:                                ]
Effective Date:                           , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR         [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                ASSIGNEE         [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

          [Consented to and]2 Accepted:    
 
        BANK OF AMERICA, N.A. as Administrative Agent    
 
       
By:
       
Name:
 
 
   
Title:
       
 
        [Consented to:]3    
 
        [BANK OF AMERICA, N.A., as L/C Issuer]    
 
       
By:
       
Name:
 
 
   
Title:
       
 
        TENNESSEE VALLEY AUTHORITY    
 
       
By:
       
Name:
 
 
   
Title:
       

 

2   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
  3   To be added only if the consent of the Borrower and/or other parties (e.g.
L/C Issuer) is required by the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Tennessee.

 



--------------------------------------------------------------------------------



 



Exhibit 10.18
Certification for Contracts, Grants, Loans, and Cooperative Agreements
The undersigned certifies, to the best of his or her knowledge and belief, that:
(1) No federal appropriated funds have been paid or will be paid by or on behalf
of the undersigned to any person for influencing or attempting to influence an
officer or employee of any agency, a Member of Congress, an officer or employee
of Congress, or an employee of a Member of Congress in connection with the
awarding of any federal contract, the making of any federal grant, the making of
any federal loan, the entering into of any cooperative agreement, and the
extension, continuation, renewal, amendment, or modification of any federal
contract, grant, loan, or cooperative agreement.
(2) If any funds other than federal appropriated funds have been paid or will be
paid to any person for influencing or attempting to influence an officer or
employee of any agency, a Member of Congress, an officer or employee of
Congress, or an employee of a Member of Congress in connection with this federal
contract, grant, loan, or cooperative agreement, the undersigned shall complete
and submit Standard Form-LLL, “Disclosure of Lobbying Activities,” in accordance
with its instructions.
(3) The undersigned shall require that the language of this certification be
included in the award documents for all subawards at all tiers (including
subcontracts, subgrants, and contracts under grants, loans, and cooperative
agreements) and that all subrecipients shall certify and disclose accordingly.
This certification is a material representation of fact upon which reliance was
placed when this transaction was made or entered into. Submission of this
certification is a prerequisite for making or entering into this transaction
imposed by 31 U.S.C. 1352. Any person who fails to file the required
certification shall be subject to a civil penalty of not less than $10,000 and
not more than $100,000 for each such failure.

 